Name: COMMISSION REGULATION (EC) No 1131/96 of 24 June 1996 on the supply of pasta as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  foodstuff;  Africa
 Date Published: nan

 25. 6 . 96 EN Official Journal of the European Communities No L 150/27 COMMISSION REGULATION (EC) No 1131 /96 of 24 June 1996 on the supply of pasta as food aid necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain beneficiaries 1 250 tonnes of pasta; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q; whereas it is HAS ADOPTED THIS REGULATION : Article 1 Pasta shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1996 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 370 , 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6 . (3) OJ No L 136, 26 . 5. 1987, p. 1 .H OJ No L 204, 25 . 7. 1987, p. 1 . (5) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 150/28 EN Official Journal of the European Communities 25. 6 . 96 ANNEX LOTS A and B 1 . Operation Nos ('): 924/95 (A); 925/95 (B) 2. Programme: 1995 3. Recipient (2): Solidaridad Internacional , Glorieta de Quevedo 7, 6-D, E-28015 Madrid; tel : (34-1 ) 593 11 13 ; fax: 448 44 69 / Oxfam Belgique, rue du Conseil 39, B-1050 Bruxelles; tel : (32-2) 512 99 90; fax : 511 89 19 (contact: J.M. Biquet) 4. Representative of the recipient: Croissant Rouge Sahraoui, 17 rue Ben M Hidi Lardi, Oran; Tel : (213-6) 396424, fax: 331065. Contact: Mr Nanni Yamma 5. Place or country of destination : Algeria 6. Product to be mobilized: pasta 7. Characteristics and quality of the goods (3) (6) (*): see OJ No C 1 14, 29. 4. 1993, p. 1 (II.C. ( 1 ) (a)) 8 . Total quantity (tonnes): 1 250 9. Number of lots: 2 (A: 625 tonnes; B : 625 tonnes) 10 . Packaging and marking (*): see OJ No C 34, 6 . 2. 1993, p. 3 (II.C (2) (a) and II.C (3)) Language to be used for the marking: French 11 . Method of mobilization : the Community market 12. Stage of supply: port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Oran 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: A: from 5 to 18 . 8 . 1996; B: from 12 to 25. 8 . 1996 18 . Deadline for the supply: A: 1 . 9 . 1996; B: 8 . 9 . 1996 19. Procedure for determining the costs of supply: invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon Brussels time on 8 . 7. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon Brussels time on 22. 7. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: A: from 19 to 1 . 9. 1996; B : 26. 8 to 8 . 9 . 1996 (c) deadline for the supply: A: 15. 9 . 1996; B: 22. 9 . 1996 22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1'aide alimentaire, Attn . Mr T. Vestergaard, Batiment Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Atten ­ tion! New numbers! tlx : 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 30. 6 . 1996, fixed by Commission Regulation (EC) No 978/96 (OJ No L 131 , 1 . 6. 1996, p. 30) 25. 6. 96 IEN I Official Journal of the European Communities No L 150/29 Notes: (') The operation number should be mentioned in all correspondence. (Ã °) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12. 12. 1995, p. 1 ), shall not apply to this amount. (*) Placed in one-way 20-foot containers. (Ã ±) See third amendment to OJ No C 114 published in OJ No C 254, 1 . 10 . 1992, p. 14. 0 The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document:  sanitary certificate.